Title: William Caruthers to Thomas Jefferson, 25 July 1809
From: Caruthers, William
To: Jefferson, Thomas


          Sir Lexington 25th July 1809
           The friends of litterature in and Near this plaice, encouraged by their Success in establisheing An Accademy for the education of Youth, which now bears the Name of its Liberal patron the friend of Mankind by Whom it was so liberally endowed—have also undertaken to establish an Accademy for education of Young ladies; in Order to which Trustees have incorporated by the legislature and by the liberal and Gratutitous attention of Miss Ann Smith formerly of Baltimore who Taught also in George Town the Scool has been in Operation Near Two Years with from fifty to Sixty pupils, and we flatter ourselves Meets the entire Aprobation of all employers & Visitors—we have also by the aid of Subscriptions already recd embarked in Building and Got up the Walls of a large & Commodious house to finish which Will exceed our funds On hand, and as aid from the Treasury of our state is seldome Obtained we feel Ourselves under the Necessity of Asking farther Donations from individuals—this institution has a Stronger claim than almost any other on the public as there is no Other in Our State on a Simelar plan for the education of young Ladies Or None that promises so fair to be usefull
          Being perfectly persuaded of Your disposition to aid as far as You can undertakings of this Kind I now Take the liberty of mentioning to You a Small fund of Yours which has lain so long in my hands I suppose You have forgotten it about $90—Arrising from the sale of Salt petre Got for rent of a little Cave on the N Bridge Tract of land it ought to have been More But Two of the fellows run off and I have never been able to collect from them What they Owed You if You think proper to Appropriate this or any part of it to the use of the Ann Smith Accademy You may Direct me By letter to Do with it as You Wish
          With Sentiments of profound Respect I am Your Obt Sevt Wm Caruthers
        